Case: 16-60294      Document: 00514172864         Page: 1    Date Filed: 09/27/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit


                                    No. 16-60294
                                                                                    FILED
                                                                           September 27, 2017
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
MAYRA AIDE HOLGUIN-MENDOZA, also known as Mayra Ayde Holguin-
Mendoza,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A077 784 353


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Mayra Aide Holguin-Mendoza, a native and citizen of Mexico, petitions
for review of the order of the Board of Immigration Appeals (BIA) dismissing
her appeal of the Immigration Judge’s (IJ) denial of cancellation of removal
under 8 U.S.C. § 1229b. Holguin-Mendoza maintains that she was denied due
process on multiple grounds at the removal hearing. We have jurisdiction to



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60294     Document: 00514172864      Page: 2   Date Filed: 09/27/2017


                                   No. 16-60294

review constitutional claims and questions of law, see 8 U.S.C. § 1252(a)(2)(D),
and review de novo claims of due process violations, see Ogbemudia v. INS, 988
F.2d 595, 598 (5th Cir. 1993).
      Holguin-Mendoza argues that the IJ erred by allowing the admission of
a Form I-213, a Record of Deportable/Inadmissible Alien, which set forth that
she twice was apprehended at the border attempting to smuggle aliens into the
United States. She maintains that the form was inaccurate hearsay and was
introduced without proper notice.
      The test for the admissibility of evidence offered in a removal proceeding
is whether the evidence is probative and whether “its use is fundamentally fair
so as not to deprive the alien of due process of law.” Bustos-Torres v. INS, 898
F.2d 1053, 1055 (5th Cir. 1990). A Form I-213 is presumed to be trustworthy
and admissible, unless there is evidence that it contains information that is
incorrect or was obtained by coercion or duress. Matter of Barcenas, 19 I. & N.
Dec. 609, 611 (BIA 1988).
      Holguin-Mendoza did not dispute the contents, creation, or reliability of
the Form I-213. Instead, she confirmed at the removal hearing that the form,
which was probative, correctly described her alien smuggling attempts. Given
that she has not shown that the Form I-213 was inaccurate or unreliable, she
has not established that its admission was erroneous or fundamentally unfair.
See Bustos-Torres, 898 F.2d at 1056; Matter of Barcenas, 19 I. & N. Dec. at 61.
To the extent that the form, which was used as impeachment evidence, was
belatedly offered, but cf. FED. R. CIV. P. 26(a)(1)(A)(ii) (providing an exception
to disclosure requirements where record is for impeachment purposes),
Holguin-Mendoza has not shown a violation of fundamental fairness or an
effect on her ability to address the form’s contents or to present her case. See
Bustos-Torres, 898 F.2d at 1055.



                                        2
    Case: 16-60294     Document: 00514172864      Page: 3   Date Filed: 09/27/2017


                                  No. 16-60294

      Moreover, Holguin-Mendoza maintains that the IJ violated due process
by denying her right to cross-examine the officer who prepared the Form I-213.
However, a Form I-213 may be admitted without the chance to cross-examine
its drafter if there is no indication that the form is inaccurate or untrustworthy.
See Bustos-Torres, 898 F.2d at 1055-56; see also Olabanji v. INS, 973 F.2d 1232,
1234 n. 1 (5th Cir. 1992) (noting that an alien may not assert a right to cross-
examination to prevent the Government from proving uncontested facts).
Because Holguin-Mendoza has not shown that the Form I-213 was erroneously
drafted or otherwise is unreliable, she has not established that there was a
need to cross-examine the form’s drafter. Likewise, because she failed to
identify any error in the form, she has not established that she was affected by
an inability to cross-examine the preparer. See Olabanji, 973 F.2d at 1234 n.1.
      Holguin-Mendoza additionally argues that the IJ improperly allowed her
to be examined about the alien smuggling incidents even though the matters
were outside the scope of direct examination. To the extent that this argument
is based solely on a purported violation of the Federal Rules of Evidence, it is
unavailing because the rules of evidence do not apply in a removal proceeding.
See Bouchikhi v. Holder, 676 F.3d 173, 180 (5th Cir. 2012). The examination
about the incidents otherwise regarded issues reflected in Holguin-Mendoza’s
application for relief and her testimony to the IJ. Also, the incidents implicated
the credibility of Holguin-Mendoza’s representations – in the application and
her testimony to the IJ – as to her prior entries and departures and her past
arrests. The record additionally supports that Holguin-Mendoza was afforded
a full and fair hearing and was not deprived of fundamental fairness. See id.
at 180; Bustos-Torres, 898 F.2d at 1055.
      The petition for review is DENIED.




                                        3